DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09 May 2022 has been entered.  Claims 9-17 and 33 are pending in the application with claims 1-8 and 48 cancelled.  Claims 9, 13, 15-16, and 33 are currently amended.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 07 Jan 2022. The claims are no longer interpreted as invoking 35 U.S.C. 112(f) following the amendment to the claims.
Examiner further acknowledges applicant’s acceptance without traverse of the election of Group II, claims 9-17 and 33 (Pg. 6).
Response to Arguments
Applicant's arguments filed 09 May 2022 have been fully considered but they are not fully persuasive.
Regarding Harrington et al. (U.S. Pub. 2017/0000968) applicant asserts that wick frame 5232 cannot read on the diffusion system as it is located within the outer housing 5202 and does not provide a diffusion surface before the flow of gas passes over the wick (Pg. 7). Examiner respectfully disagrees with that assertion because Harrington repeatedly show wick frame 5232 as extending closer to air inlet 5002 than wick 5230 (e.g. Fig. 9A). The claim requires a diffusion surface to diffuse the flow of gas before the flow of gas passes over the wick. It is submitted that gas entering at air inlet 5002 will engage a surface at the left end of wick frame 5232 before it will engage any portion of wick 5230 based upon the farther leftward position of wick frame 5232 than wick 5230 in Fig. 9A. The claim is not understood to require the full diffusion surface to be positioned upstream of the wick. The prior rejections based upon Harrington are thus maintained.
Regarding Yatsevich et al. (U.S. Pub. 2016/0058968) applicant asserts that there is no teaching or suggestion of all elements of amended claim 9 and their required orientation (Pg. 8). Examiner agrees with this assertion and withdraws the prior rejection based upon Yatsevich.
Regarding Marler et al. (U.S. Pub. 2004/0123974) applicant asserts that Marler does not teach “a wick chamber configured to hold fluid” nor “a wick positioned in the wick chamber and configured to absorb fluid from the wick chamber” (Pg. 8-9). Examiner agrees with this assertion and withdraws the prior rejection based upon Marler.
Claim Objections
Claims 10 and 13-15 are objected to because of the following informalities:
Each of claims 10 and 13-15 recites “the gas inlet” which should read “the at least one gas inlet” for consistency with claim 9
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10, 16-17, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington et al. (U.S. Pub. 2017/0000968).
Regarding claim 9, Harrington discloses a humidification device (Figs. 7-10 #5000; ¶0269) for use in CPAP (¶0194), wherein the device comprises: a wick chamber (Fig. 7 #5202; ¶0271) configured to hold fluid (Figs. 7-8 water feed inlet 5206; ¶0271); a wick (Fig. 9A #5230; ¶0269) positioned within the wick chamber (Fig. 9A) and configured to absorb fluid from the wick chamber (¶0274); at least one gas inlet (Fig. 7 #5002; ¶0271) to direct a flow of gas into the wick chamber; and a diffusion system (Figs. 9A-10 #5232; ¶0324) with at least one diffusion surface (Fig. 9A leftward surface of #5232) positioned to diffuse the flow of gas before the flow of gas passes across the wick. The leftward end of wick frame 5232 will begin diffusing the flow of gas from air inlet 5002 before the flow of gas proceeds downstream to pass across wick 5230.
Regarding claim 10, Harrington discloses the diffusion system comprises a diffuser (Figs. 9A-10 #5232; ¶0324) to diffuse gas flowing from the gas inlet and into the wick chamber substantially evenly 
Regarding claim 16, Harrington discloses the wick supported by the wick chamber is annular in shape (Fig. 10 #5230).
Regarding claim 17, Harrington discloses different regions of the wick have a different thickness to other regions (¶0300).
Regarding claim 33, Harrington discloses in use, fluid within the humidification device is capable of being maintained at or below ambient temperature. It is initially noted that the claim does not prohibit the use of a heating element but instead functionally defines a condition of use. The functional language of the claim represents certain intended conditions of usage and is given limited patentable weight (MPEP 2114). In a first consideration the humidifier 5000 of Harrington may be used in an extremely warm environment where the typical heating of the humidifier 5000 of Harrington would only be to a level which would match the ambient temperature (e.g. 40 °C). In a second consideration the broad reasonable interpretation of “in use” is from the time the device is being prepared to be connected to a patient circuit until the time the device is put away at a conclusion of a treatment session. During that overall duration of time at least some moment in time will be expected to occur where active heating of humidifier 5000 is not occurring at the internal temperature merely matches ambient temperature.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, Harrington fails to teach or suggest the wick chamber comprises a foraminous structure for supporting the wick within the wick chamber and diffusing gas flow through or over the wick. The orientation of wick 5230 in Harrington would not lead one of ordinary skill in the art toward the type of wick chamber structure required by the instant claim, which is intended to hold the wick in a markedly different orientation (e.g. Fig. 1B).
Two other prior art which may be readable on claim 9 are Wood et al. (U.S. Patent 4676237; Figs. 1-2) and O’Donnell et al. (WO 2016/036260 A1; Figs. 6A-6D). However, neither Wood nor O’Donnell teach or suggest the required wick chamber structure recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 12, Harrington fails to teach or suggest the wick chamber comprises a baffle wall comprising diffusion apertures of varying sizes to diffuse gas flow through or over the wick. As discussed above in regard to claim 11 Harrington is designed in a markedly different manner which would not have obviously led one of ordinary skill in the toward the type of wick chamber recited by the instant claim.
Again, neither Wood nor O’Donnell teach or suggest the required wick chamber structure recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 13, Harrington fails to teach or suggest the gas inlet is located on a side of the wick chamber to direct gas through the wick from a side of the wick. Harrington has no consideration of passing gas through the wick from a side of the wick.
Neither Wood nor O’Donnell teach or suggest the required functionality of the wick to be configured and located in a manner where gas will flow through a side of the wick from the gas inlet.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 14, Harrington fails to teach or suggest the gas inlet enters the wick chamber at a transition region comprising a curved radius between the gas inlet and an external wall of the wick chamber to encourage gas entering the wick chamber to diffuse by exploiting a Coanda effect. As discussed above in regard to claim 11 Harrington is designed in a markedly different manner which would not have obviously led one of ordinary skill in the toward the type of wick chamber recited by the instant claim.
Again, neither Wood nor O’Donnell teach or suggest the required wick chamber structure recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 15, Harrington fails to teach or suggest the diffusion system comprises a blade diffuser to diffuse gas from the gas inlet through the wick. The concept of a blade diffuser is understood in light of the specification (e.g. Fig. 11B). Harrington fails to teach or suggest a blade diffuser.
Neither Wood nor O’Donnell teach or suggest a blade diffuser.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785